DETAILED ACTION
This Office Action is in response to the RCE and amendment filed on April 11, 2022. Claims 11-14 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 11 has been fully considered. 
Response to Argument
Applicant's arguments and amendments received March 16, 2022 have been fully considered. 
With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art fails to disclose that relational data is synchronized timewise with the first thermal data. This language corresponds to the newly amended language of claim 11. 
As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how a newly added reference reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over R Montanini and F Freni, “Non-contact measurement of linear thermal expansion coefficients of solid materials by infrared image correlation”, Meas. Sci. Technol. 25 (2014) 015013, pp. 1-8, IOP Publishing (2014) (“Montanini”) in view of U.S. Patent Publication No. 2013/0107004 (“Maeda”).
With respect to claim 11, Montanini discloses the invention substantially as claimed, including 
A stress data outputting method … (see Abstract, section 5, describing a method for calculating stress/strain data of structural components, i.e., a stress data outputting method), the stress data outputting method comprising:
outputting a stress data occurring in a target area of a region that is different from a predetermined area of the region (see Fig. 3, Abstract, Sections 2.2, 2.3, 2.6, showing and describing calculating and outputting stress data, e.g., CTE in x and y directions of a specimen, i.e., calculated from a target area of a region, and showing that the centre point location (predetermined area of the region) is different from the whole of the specimen (target area)) based on: 
a first thermal data obtained from the target area (see citations above, describing that the CTE, i.e., stress data, is calculated based on ∆T of the specimen, i.e., thermal data obtained from the target area and Fig. 3, Section 2.3, describing the capture of thermal data of a specimen, i.e., a first thermal data obtained from the target area), and 
a relational data generated by a relation (see citations above and below, describing that the CTE, i.e., stress data, is calculated based on relative displacements ∆L, i.e., a relational data, and that ∆L is generated by determining the relation between the thermal expansion of the test specimen that causes displacement in the specimen and stress-induced displacement of the test specimen that causes displacement at the centre point (namely, subtracting the displacement caused by stress at the centre point from the displacement caused by thermal expansion of the specimen)), between
(1)    a second thermal data obtained from a predetermined area of the region (see citations above and Figure 2, Section 2.6, describing obtaining ∆L and that this relative displacement occurs due to thermal expansion of the test specimen in x and y directions on the specimen, i.e., a second thermal data, – including from the test specimen centre point, see Fig. 2, i.e., second thermal data obtained from a predetermined area of the region), and
(2)    a measured stress data measured in the predetermined area of the region (see Figure 3, Section 2.6, describing that the measured displacement ∆L, i.e., measured stress data, is calculated by obtaining the relative displacement that occurs during the thermal expansion of the test specimen in x and y directions and subtracting the displacement of the centre point of the calculation area, i.e., measured stress data in the predetermined area of the region), 
wherein the relational data is synchronized timewise with the first thermal data (see Fig. 1, Sections 2.1, 2.6, describing that the same IR images used to obtain ∆T are used to obtain ∆L, i.e., the relational data is synchronized timewise with the first thermal data). 
Montanini does not explicitly disclose that its method is executed by at least one processor.
However, in the same field of endeavor, Maeda discloses that it was known to use a processor to calculate and output strain information (see Fig. 1, item 1, 9136, 38, describing the calculation and output of strain information using a computer with a central processing unit, i.e., processor, for
executing programs).
At the time of filing, one of ordinary skill would have been familiar with the execution of methods for calculating and outputting stress/strain data and have understood that, as evidenced by Maeda, one common mechanism for doing so is the use of a processor for executing computer programming corresponding to such a calculation/output. Accordingly, to such a person, using a processor executing computer programming to accomplish the stress/strain calculations of Montanini would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include the execution of Montanini’s method by a processor executing computer programming in the stress/strain calculation system of Montanini as taught by Maeda.
With respect to claim 12, Montanini discloses the invention substantially as claimed. As described above Montanini in view of Maeda discloses all the elements of independent claim 11. Montanini/Maeda additionally discloses: 
wherein the relational data is generated based on a difference between the second thermal data and the measured stress data (see citations and arguments with respect to claim 11 above describing that the relational data ∆L, is generated based on subtracting the displacement that occurs during thermal expansion on the centre point, i.e., measured stress data, from the displacement due to thermal expansion at each x and y across the specimen, i.e., second thermal data). 
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 12.
With respect to claim 13, Montanini discloses the invention substantially as claimed. As described above Montanini in view of Maeda discloses all the elements of independent claim 11. Montanini/Maeda additionally discloses: 
wherein the relational data expresses a disturbance of the predetermined area of the region (see citations and arguments with respect to claim 11 above and Montanini Sections 1 and 2.6, describing that the relative displacement ∆L, expresses a disturbance/displacement, including the disturbance/displacement of the predetermined area). 
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 13.
With respect to claim 14, Montanini discloses the invention substantially as claimed. As described above Montanini in view of Maeda discloses all the elements of independent claim 11. Montanini/Maeda additionally discloses: 
the second thermal data and the measured stress data are obtained chronologically (see citations and arguments with respect to claim 11 above and Section 2.6 describing that the measured stress data, i.e., stress-induced displacement of the centre point, is obtained/calculated and subtracted from the displacement data separate in time from when the displacement in the x and y directions due to thermal expansion is obtained/calculated,  i.e., the second thermal data and measured stress data are obtained chronologically). 
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481